                       Case 1:19-cv-00122-JPO Document 8 Filed 01/07/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

IGOR GEORGIEV, SANJAR ORTIKOV, and SEMEN                             )
 SEREDENKO, on behalf of themselves and others                       )
             similarly situated,                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:19-cv-122
                                                                     )
    ADSAD, LLC d/b/a ONEGIN RESTAURANT,                              )
  ALEKSANDER SHAPIRO, and JACOB RIFKIN, in                           )
   both their individual and professional capacities,                )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JACOB RIFKIN
                                           c/o ONEGIN RESTAURANT
                                           391 SIXTH AVENUE
                                           NEW YORK, NEW YORK 10014




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Innessa M. Huot
                                           Alex J. Hartzband
                                           Patrick J. Collopy
                                           FARUQI & FARUQI, LLP
                                           685 Third Avenue, 26th Floor
                                           New York, NY 10017

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:    January 7, 2019                                                                  /s/ S. James
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-00122-JPO Document 8 Filed 01/07/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-122

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
